DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 09/03/2021.
Claims 1, 3, 6, 11, 16 have been amended.
No new claim have been added and no claim was canceled. 


Response to Arguments
Applicant's arguments filed on 09/03/2021, have been fully considered but they are not persuasive. 

Applicant’s Argument:
	Applicant argues in substance “receive, at a first node, Internet Protocol (IP) message ... redirect the received IP message at the first node to a second node ... translate, at the second node, the redirected IP message to the first T8 message [emphasis added]. 
In rejecting claim 1, the Examiner cites to Fig. 4.2.1 and passages on page 18, page 38 (section 4.4.13), page 24 (section 4.4.3) and page 33 (section 4.4.8.1) of TS29122 as disclosing the previous version of the above-recited feature "translate, at the second 
 On Fig. 4.2.1, TS29122 discloses a figure that depicts a SCEF communicating with an SCS/AS over a T8 path. The figure does not disclose or suggest that IP messages are translated to T8 messages. On page 18, TS29122 merely puts in words what is shown on Fig. 4.2.1, a T8 reference point is between the SCEF and the SCS/AS. TS29122 does not disclose or suggest translating IP messages from UEs to T8 messages. 
On page 38 (Section 4.4.13), the relevant portion of TS29122 states: 
For initial AS session creation, the SCS/AS shall send an HTTP POST message to the SCEF to the resource "AS Session with Required QoS Subscriptions". The body of HTTP POST message shall include SCS/AS Identifier, UE IP address, Flow description, QoS reference and notification destination address. And it may also include time period and/or traffic volume for sponsored data connectivity purpose. 
The above-quote from TS29122 directly contradicts what the Examiner asserts. In the Office Action at page 7, the Examiner asserts that, according to page 38 of TS29122, UE sends HTTP POST message to the SCEF. On the contrary, on page 38, TS29122 clearly indicates that the SCS/AS is to send a HTTP POST message - which is what a T8 messages is packaged as. 

These procedures are used by an SCS/AS to perform the resource management of background data transfer (BDT) to a set of UEs, i.e., the SCS/AS requests a time window and related conditions from the SCEF via the T8 interface. 
This portion of TS29122 states nothing about translating an IP message from a UE into a T8 message. Rather, it indicates that the SCS/SC requests a time window from the SCEF over the T8 interface. 
On page 33 (section 4.4.8.1), TS29122 states: 
These procedures are used by an SCS/AS to perform reporting of network status via the T8 interface in one time or continuous reporting cases. The SCEF uses the  
reporting procedures based on the network status information from one or more RCAF(s). These procedures can also be used by the SCS/AS to indicate the removal of a previously subscribed reporting request. 
As clear from the above, nothing on this portion of page 33 (Section 4.4.8.1) of TS29122 discloses or suggests translating IP messages to T8 messages. 
Accordingly, TS29122 fails to disclose or suggest at least "translate ..." feature of claim 1. TALEBI does not cure this deficiency in TS29122 with respect to the rejection of claim 1, and therefore, the combination of TALEBI and TS29122 does not render claim 1 obvious.” (See REMARK).

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, “redirect the received IP message at the first node to a second node for translating IP message to a message to the first T8 message” limitation. As per Figure. 4.2.1:  T8 reference model and section 4.1, 4.2, 4.4.13 (which is cited by the examiner as well), both application and the examiner agreed that Figure 4.2.1: T8 Reference Model (see below) is “a figure that depicts a SCEF communicating with an SCS/AS over a T8 path” (see REMARK), but the examiner disagrees with the applicant that “TS29122 does not disclose or suggest translating IP messages from UEs to T8 messages” (See REMARK). In fact, UE is trying to connect to AS (Application Server). Aforesaid UE which is connected to SCA/AS sends HTTP POST message to SCEF where AS is connected. The HTTP POST has, inter alia, SCS/AS Identifier, UE IP address [==part of IP message or IP packet] Flow description, Sponsor ID, ASP ID (Section 4.4.4, also 4.4.13). 

    PNG
    media_image1.png
    262
    602
    media_image1.png
    Greyscale


In section 4.4.3 shows that aforesaid “SCS/AS requests a time window and related conditions from the SCEF via the T8 interface” (section 4.4.3). Thus aforesaid citied art clearly shows that IP message/IP packet is converting from IP message/Packet to T8 message.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TALEBI et al. (US 20190313468 A1; hereinafter as “TALEBI”, which has a provisional Application 62/654882 filled on April 9, 2018) in view of 3GPPTS29122 et al. (3GPP TS 29.122 V15.0.0 (2018-06); 3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; T8 reference point for Northbound APIs; (Release 15); hereinafter as “3GPPTS29122”).

TALEBI discloses “PDU Session Establishment for Cellular IoT” (Title). TALEBI teaches “An SMF receives from an AMF, a first message requesting establishment of a  (ABSTRACT).

With respect to independent claims: 
Regarding claim 1, TALEBI teaches 
A system comprising (see figs. 1-2: Fig. 16:  a communication system with an UE, FIG. 1 and FIG. 2 describes “a 5G system comprising of access networks and 5G core network. An example 5G access network may comprise an access network connecting to a 5G core network. An access network may comprise an NG-RAN 105 and/or non-3GPP AN 165. An example 5G core network may connect to one or more 5G access networks 5G-AN and/or NG-RANs. 5G core network may comprise functional elements or network functions as in example FIG. 1 and example FIG. 2 where interfaces may be employed for communication among the functional elements and/or network elements” [0110]): one or more network interfaces to communicate with a user equipment (UE) device (see figs 1-2:, Fig. 16: UE) (see figs 1-2 where aforesaid UE is communication with multiple network devices. “UE 100 connected via non-3GPP access 165 or connected via 3GPP access 105 and non-3GPP access 165 simultaneously, support of a coordinated RM context valid over 3GPP access 105 and non 3GPP access 165, support of CM management contexts for the UE 100 for connectivity over non-3GPP access, and/or the like”: [0112]-[0114]); one or more memories to store instructions (memory: [00375]); and one or more processors (one or more processors: [0375])  to execute the instructions to (“The memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions”:  [0375]): 

    PNG
    media_image2.png
    540
    781
    media_image2.png
    Greyscale

receive a request from the UE device to establish a session over a user plane of a network (see fig. 16: ‘the UE may request the establishment of a PDU Session wherein  establish the session over the user plane in response to the request from the UE device (see fig. 16: “PDU Session Establishment ”“a connection may be established between the UPF and the NIMF for the PDU Session”: [0304]);  receive, at a first node (see fig. 16: NIMF/NEF), Internet Protocol (IP) message from the UE device over the session (aforesaid NIMF receives uplink data transmission from UE using IP data over PDU session: [0304]-[0305]);  forward the first T8 message to an application server or an application function (AF) node (“upon successful connection establishment procedure with the NEF/NIMF and/or establishment of the PDU session for CIoT, the UPF may transmit data (e.g., CIoT small data, packets, and/or the like) to the NEF/NIMF to be delivered to a SCS/AS and/or an AF”:.. “the NEF/NIMF may support an API (e.g., Nm API) and may support transmission using IP-based  protocols on a southbound interface towards the 3GPP network”:[NOTE: from NEF/NIMF to AF server] [0342];  NEF to Server: IP to T8:  [0295] –[0297]; The data transmission request may comprise the NEF/NIMF ID, an address/identifier of an AS, an address/identifier of a SCS/AS, an address/identifier of an AF, the data (e.g., data packets, small data, and/or the like), type of request, and/or the like. In an example, the NEF/NIMF may interact with the SCS/AS, or AF via an application programming interface (API: which is T8 API: [0242], [0297]). 
 
TALEBI, when teaching “receive, at a first node, uplink IP data from the UE device over the session”,   TALEBI appears silent on “redirect the received IP data at the first node to a second node for translating IP data to a T8 message; translate, at the second node, the redirected IP data to the first T8 message,” which however had been known in the art at the time of instant application such as shown by 3GPPTS29122 in “3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals;  8 reference point for Northbound APIs;(Release 15)” (Title). 

3GPPTS29122, in the same field of endeavor, discloses:

    PNG
    media_image1.png
    262
    602
    media_image1.png
    Greyscale

Redirect the received IP message at the first node (see fig. 4.2.1: SCEF) to a second node (Fig. 4.2.1. SCE/AS) for translating IP message to a T8 message (The T8 reference point is between the SCS/AS and the SCEF. It specifies APIs that allow the SCS/AS to access the services and capabilities provided by 3GPP network entities and securely exposed by the SCEF:  Page 18: section 4.1; UE sends HTTP POST message to SCEF which includes UE IP address, SCES/AS Identifier, Flow description, QoS [NOTE: IP data from UE to SCES/AS]; Page 38, section 4.4.13); translate, at the second node (Fig. 4.2.1. SCE/AS), the redirected IP message to the first T8 message (At SCE/AS, T8 “SCS/AS requests a time window and related conditions from the SCEF via the T8 interface.” Page 24, section 4.4.3:also section 4.4.8.1 Page 33).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of 3GPPTS29122 to the system of TALEBI in order to converts packet between SCS/AS and SCEF. It specifies APIs that allow the SCS/AS to access the services and capabilities provided by 3GPP network entities and securely exposed by the SCEF. (3GPPTS29122, [section 4.1]). 

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 2/12, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the network includes one or more of: a 4G network and the second node includes a Service Capability Exposure Function (SCEF); or a 5G network and the second node includes either a User Plane (UP) proxy or a Network Exposure Function (NEF) node (see fig. 16: The NIMF may be an extension with an additional role for the 5G network exposure function (NEF), or it may be a new network function dedicated for small data communication for IoT/CIoT: [0295]).  

Regarding claims 3/13, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the network includes a 5G network and the first node includes a User Plane Function (UPF) node (see fig. 16: UPF: PDU session when point-to-point tunneling based on UDP/IP encapsulation is used, the UPF may store the forwarding IP address to the selected NIMF. For PDU sessions of type IP, the forwarding to the NIMF may be controlled by IP destination address used at the higher layer protocol (e.g., LWM2M).: [0304]), wherein the one or more processors are further configured to apply a Policy and Charging Control (PCC) rule to the UPF node, and wherein the PCC rule requires the UPF node to forward the received IP message to the second node (PCC Rule in UPF: UE 100 subscription profile in UDM 140, DNAI as included in the PCC rules, local operator policies, S-NSSAI, access technology being used by the UE 100, UPF 110 logical topology, and/or the like), and may determine to perform one or more of the following: continue using the current UPF(s); may select a new intermediate UPF 110 (or add/remove an intermediate UPF 110), if the UE 100 has moved out of the service area of the UPF 110 that was previously connecting to the (R)AN 105, while maintaining the UPF(s) acting as PDU session anchor; may trigger re-establishment of the PDU session to perform relocation/reallocation of the UPF 110 acting as PDU session anchor, e.g. the UE 100 has moved out of the service area of the anchor UPF 110 which is connecting to RAN 105.  [0215]).  

Regarding claims 4/14, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the one or more processors are further to: store the PCC rule at a Policy Control Function (PCF) node (PCC rule in PCF 135: [0239]; [0250]-[0252]).  

Regarding claims 5/15, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the one or more processors are further to: cause a Network Exposure Function (NEF) node to instantiate the second node (A network exposure function, NEF 125, may provide means to securely expose the services and capabilities provided by the 3GPP network functions, translate between information exchanged with the AF 145 and information exchanged with the internal network functions, receive information from other network functions, and/or the like: [0122]).

Regarding claims 6/16, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the one or more processors are further to: create a table for translating user plane IP message into a T8 message, wherein the table includes one or more records, and wherein each record includes: a first field for storing a Universal Resource Locator (URL) of the application server; and a second field for storing at least an IP address of the application server (the SMF 160 may select an SSC mode for the PDU session. The SMF 160 may select one or more UPFs as needed. In case of PDU type IPv4 or IPv6, the SMF 160 may allocate an IP address/prefix for the PDU session. In case of PDU type IPv6, the SMF 160 may allocate an interface identifier to the UE 100 for the UE 100 to build its link-local address. For Unstructured PDU type the SMF 160 may allocate an IPv6 prefix for the PDU session and N6 point-to-point tunneling (based on UDP/IPv6).: [0249], [0253]).
  
Regarding claims 7/17, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the one or more processors are further to: -26-Attorney Docket No. 20180188 insert one or more of the records during an on-boarding process for the application server (Server inserts an indication during processing information: [0083]).  

Regarding claims 8/18, the combination of TALEBI and 3GPPTS29122 , specifically, TALEBI teaches, wherein the one or more processors are further to: send a notification message to the second node when the UE device attaches to the network ( UE “CM-CONNECTED” 610 with RRC inactive state, the UE 100 may resume the RRC connection due to uplink data pending, mobile initiated signaling procedure, as a response to RAN 105 paging, to notify the network that it has left the RAN 105 notification area: [0139]), and cause the second node to update a first record, among the records, with information provided in the notification message, and wherein the information includes an IP address of the UE device and an identifier for the UE device ( IP address and IP: [0256]).

Regarding claims 9/19, the combination of TALEBI and 3GPPTS29122, specifically, TALEBI teaches, wherein the identifier includes a Mobile Station International Subscriber Directory Number (MSISDN) (a connection may be established between the UPF and the NIMF for the PDU Session. The NIMF may store the IP address of the PDU Session, the IMSI and the External ID or MSISDN of the UE, the IP version to use (IPv6, IPv4 or Unstructured), and PCO. [0304]).  

Regarding claims 10/20, the combination of TALEBI and 3GPPTS29122 , specifically, 3GPPTS29122  teaches, wherein the one or more processors are further to: receive, at the second node (See Fig. 4.2.1 SCS/AS) , a mobile-terminated (MT) T8 message from the application server; translate, at the second node, the MT T8 message to a MT IP message; and forward the MT IP message to the UE device (From SCE/AS to UE device using T8 API: This procedure is used by an SCS/AS to either request to sponsor the traffic from the beginning or to request becoming the chargeable party at a later point in time via the T8 interface.  When setting up the connection between the AS and UE, the SCS/AS may request to become the chargeable party for the session to be set up by sending an HTTP POST message to the SCEF. The body of the HTTP POST message shall include SCS/AS Identifier, UE IP address, Flow description, Sponsor ID, ASP ID, Sponsoring Status, time period and/or traffic volume used for sponsoring. The SCS/AS may also request to activate a previously selected policy of background data transfer by including Reference ID in the body of the HTTP POST message: Section 4.4.4 Page 25).  

 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished applicatio56n information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464